Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In regards to the “computer-readable tangible storage media” as stated in Claims 8 and 15, the Examiner notes the applicants’ assertion that “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device” and that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se”, as stated in paragraph 13 of the specification as filed.
Response to Amendment
The previous objections and 35 USC 112 rejections on the claims are withdrawn based on the amendments submitted on those claims.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. In regards to the applicants’ argument that the prior art does not teach the amended limitation to the independent claims pertaining to the use of natural language (Remarks, p. 12), the Examiner points to the rejection(s) below where the prior art is used to address this amended limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the labeled corresponding medical image includes the at least one associated finding represented in a natural language”. However, the specification states: “In one embodiment, the medical reports may also include natural language descriptions of the anatomical locations of the findings observed within the corresponding medical images” (paragraph 34 of the specification as filed). That is the medical report has the natural language description not the medical image. The same rejection is made for independent Claims 8 and 15. The dependent claims are also subsequently rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the term “potential finding” that is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same rejection is made for independent Claims 8 and 15. The dependent claims are also subsequently rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mckinney, US 2021/0065859 A1, in view of Do, US 2020/0286614 A1.

Regarding Claim 1, Mckinney teaches:
A method for automatic labeling to train a machine learning algorithm, the method comprising (Abstract; paragraph 19: automated labeling used to train a deep convolutional neural network): 
associating at least one finding from a medical report with a corresponding medical image (paragraphs 12-13: associating findings from medical reports with corresponding medical images);
labeling the corresponding medical image with the at least one associated finding from the medical report (paragraphs 12-13, 19: labeling the medical image with the findings from the medical report),
wherein the labeled corresponding medical image includes the at least one associated finding represented in a natural language (Fig. 9; paragraphs 16, 23, 25, 43-44: “applying the natural language processor to a second corpus of free-text medical reports without structured labels that are associated with medical images”, that is findings in the medical image are represented in free-text that is a natural language);
determining a localization information from the labeled corresponding medical image (Figs 5-6; paragraph 56: determination of location information from findings in the labeled medical image – relevant information given a suitable attribution value score);
training the machine learning algorithm with the determined localization information (paragraphs 56-57: training the deep convolutional neural network/computer vision model with the location information from findings in the labeled medical image);
detecting, using the trained machine learning algorithm, at least one candidate in a test medical image, wherein the at least one candidate in the test medical image is associated with a potential finding from a corresponding test medical report (paragraphs 14, 17, 42, 44: assigning medical images by the deep convolutional neural network/NLP; and corresponding medical diagnoses or findings).
With Mckinney teaching the building of the deep learning model based on supervised learning from medical images and corresponding reports/text from a human (see paragraphs 42-43), Mckinney may not have explicitly taught those portions of the following limitations as emphasized below:
generating, using the trained machine learning algorithm, a discrepancy list between the at least one detected candidate in the test medical image and at least one human-reported finding in the corresponding test medical report; 
and in response to determining that the generated discrepancy list is above a threshold, retraining the trained machine learning algorithm until the generated discrepancy list is below the threshold. (Emphasis added).
However, Do in a similar field of endeavor shows (paragraphs 10-11, 46-47: wherein as discussed the convolutional neural network is trained with medical images until its performance does not exceed a threshold. Examiner’s note: this iterative training is well known in machine learning).

The ordinary artisan would have been motivated to modify Mckinney in the manner set forth above for the purposes of determining if the performance of the convolutional neural network used in the automatic labeling of medical images should be refined based on a performance threshold [Do: paragraphs 10-11].

Regarding Claim 2, Mckinney further teaches:
The method of claim 1, further comprising: automatically detecting, using a natural language processing (NLP) algorithm, the at least one finding from the medical report (paragraphs 15-19: the NLP automatically detecting findings from the medical report);
automatically detecting, using an image detection algorithm, the at least one candidate in the corresponding medical image (paragraphs 17, 19, 60-62: a computer vision model used in detecting/labeling medical images. Examiner’s note: Do also teaches this, see paragraph 9); 
And Do further teaches:
and automatically detecting, using an anatomy detection algorithm, at least one anatomical location in the corresponding medical image (paragraphs 8, 28, 92: anatomy/organ detection and location. Examiner’s note: the computer vision model used in Mckinney also teaches this, see paragraph 61). 

Regarding Claim 3, Mckinney further teaches:
The method of claim 2, further comprising: determining at least one true finding from the at least one automatically detected candidate in the corresponding medical image, by association with the at least one automatically detected finding from the medical report (paragraph 61: determination of a positive/true finding from the medical images/reports).

Regarding Claim 4, Mckinney further teaches:
The method of claim 2, further comprising: interpreting, using an association algorithm, a geometric description of an anatomical location of the at least one automatically detected finding in the medical report; and identifying, using the association algorithm, at least one true finding in the corresponding medical image based on the interpreted geometric description of the anatomical location of the at least one automatically detected finding in the medical report (paragraph 61: geometric description such as lump or lesion is described along with its location as well as the determination of a positive/true finding from the medical images/reports. Examiner’s note: Do also teaches location and description of anatomical organs, see paragraph 28).

Regarding Claim 5, Mckinney further teaches:
The method of claim 4, further comprising: determining a ground truth in the at least one automatically detected finding from the medical report; and generating a ground truth label for the at least one identified true finding in the corresponding medical image based on the determined ground truth in the at least one automatically detected finding from the medical report (paragraphs 28, 63, 67: determining ground truth and generating ground truth labels).

Regarding Claim 7, Mckinney further teaches:
The method of claim 5, wherein generating the ground truth label for the at least one determined true finding in the corresponding medical image further comprises (paragraphs 28, 63, 67: determining ground truth and generating ground truth labels. And, paragraph 61: determination of a positive/true finding from the medical images/reports): 
providing an electronic label associated with at least one medical report data, wherein the at least one medical report data is selected from the group consisting of: at least one radiology report data and at least one pathology report data (paragraphs 12-14: structured label associated with medical reports and images that can be binary/electronic in form. And, Fig. 9; paragraphs 11, 46: medical reports includes radiology and/or pathology report data).


Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mckinney, US 2021/0065859 A1, in view of Do, US 2020/0286614 A1, and further in view of Zankowski, US 2016/0364879 A1.

Claim 6, with Mckinney teaching ground truth labels as previously pointed out, neither Mckinney nor Do may have explicitly taught the following emphasized limitation:
The method of claim 5, wherein generating the ground truth label for the at least one determined true finding in the corresponding medical image further comprises: electronically marking, using a labeling component, at least one pixel indicating a contour of the at least one determined true finding in the corresponding medical image. 
However, Zankowski in a similar field of endeavor shows (paragraph 32: tagging/electronically marking the pixel indicative of a contour in a medical image. Examiner’s note: Nicponski, US 2007/0165924 A1, also teaches this, see paragraph 29). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Zankowski with that of Mckinney and Do for electronically marking at least one pixel indicating a contour of the medical image.
The ordinary artisan would have been motivated to modify Mckinney and Do in the manner set forth above for the purposes of automatic medical image segmentation that transfers contours tagged to a pixel along with labels from one medical image set to another [Zankowski: Abstract; paragraph 32].

Claims 8-14 are similar to Claims 1-7 respectively, and are rejected under the same rationale as stated above for those claims.
Claims 15-20 are similar to Claims 1-6 respectively, and are rejected under the same rationale as stated above for those claims.
Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See previously supplied PTO-892 for the relevant and pertinent prior art relating to this application where for example Krishnan, US 2005/0010445, teaches machine learning classification to provide automated decision support by detecting, diagnosing and marking of regions of interest in medical images. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243.  The examiner can normally be reached on M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVE MISIR/Primary Examiner, Art Unit 2127